Citation Nr: 0309261	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  00-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to educational assistance benefits under 
Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  He died in April 2000; the appellant is his widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 decision of the RO.  
A notice of disagreement was received in May 2000 and the RO 
issued a statement of the case later that same month.  A 
substantive appeal was received from the appellant in June 
2000.  

In April 2001, the Board remanded the claim to the RO for 
additional development.  After accomplishing the requested 
development, the RO continued the denial of the claim (see 
January 2003 supplemental SOC (SSOC)).  Hence, the matter has 
been returned to the Board for further appellate 
consideration.


REMAND

As noted in the April 2001 remand, the Veterans Claims 
Assistance Act of 2000 (VCAA), signed into law during the 
course of this appeal, includes enhanced duties to notify and 
assist a claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

A review of the record reveals that there is no 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claims currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  An August 2001 letter from the RO to the 
appellant included a general reference to the VCAA, but did 
not include any notice as to the type of evidence necessary 
to substantiate the appellant's particular claims.  The Board 
emphasizes that action by the RO, not the Board, is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The RO 
should attempt to obtain all additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization.  

Further, the Board notes that in the January 2003 SSOC 
included citation to at least one of the regulations 
implementing the VCAA that is pertinent to the current claims 
on appeal-38 C.F.R. § 3.159.  However, if the RO again 
denies either of the claims, the SSOC issued to the appellant 
and her representative that explains the reasons for the 
denial must include citation to another pertinent regulation 
implementing the VCAA (38 C.F.R. § 3.102) and the pertinent 
laws codifying the VCAA (38 U.S.C.A. §§ 5103, 5103A and 
5107).   

The Board regrets that another remand of this matter will 
further delay a final decision in the claim on appeal, but 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the appellant 
and her representative a letter notifying 
the appellant of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate those claims.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
appellant to submit any pertinent evidence 
in her possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.    

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
notification and any necessary 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claims of service connection for the 
cause of the veteran's death and 
entitlement to Chapter 35 benefits in 
light of all pertinent evidence and legal 
authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of all pertinent laws 
codifying and regulations implementing 
the VCAA not previously furnished, as 
addressed above, and clear reasons and 
bases for the RO's determinations) and 
afford the appellant and her 
representative the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



